JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00871-CV

  PLAYA VISTA L.P., MORGAN-MULTI FAMILY LLC, AND SCOTT MORGAN,
                            Appellants

                                           V.

                  LAKESIDE RE, L.P., GSRE, INC., AND AVI RON,
                                    Appellees

                 Appeal from the 270th District Court of Harris County.
                               (Tr. Ct. No. 2014-28663).

      This case is an appeal from the order signed by the trial court on September 30,
2014. After due consideration, the Court grants the appellants’ motion to dismiss the
appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellants.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Brown.